DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Thompson on 01/18/2022.
The application has been amended as follows: 

Claim 1 should be:
1.  A method of measuring a fluid flow, comprising:
determining a sampling interval, wherein the sampling interval is a period of time within which a rate of the fluid flow is measured;
receiving a random number;

adjusting a mean and a standard deviation of the normal distribution based at least in part on:
fluid flowrate; or
fluid flowrate variability; and
sampling the fluid flow at the determined sampling time.

Claims 4 and 5 are canceled.

Claim 11 should be:
11.  A metering device, comprising:
a metrology device configured to measure a fluid flow;
a timer;
a random number generator;
a processor, configured to perform actions comprising:
determining a sampling interval, wherein the sampling interval is a period of time within which a rate of the fluid flow is measured, and wherein sampling times are distributed according to a normal distribution;
adjusting a mean and a standard deviation of the normal distribution based at least in part on:
fluid flowrate; or
fluid flowrate variability;
receiving a random number from the random number generator;
determining a sampling time within the sampling interval based at least in part on the random number and the normal distribution;
setting the timer based at least in part on the determined sampling time;
sending a signal to the metrology device to sample the fluid flow at a time indicated by the timer; and
sampling the fluid flow with the metrology device responsive to the signal.

Claim 17 should be:
17.  One or more computer-readable media storing computer-executable instructions that, when executed by one or more processors, configure a computing device to perform acts comprising:
determining a sampling interval, wherein a rate of a fluid flow is measured once per sampling interval, wherein sampling times are distributed according to a normal distribution;
adjusting a mean and a standard deviation of the normal distribution based at least in part on:
fluid flowrate; or
fluid flowrate variability;
receiving a random number;

sampling the fluid flow at the determined sampling time.

Claim 18 is canceled.

Claim 21 should be:
21.  The one or more computer-readable media of claim 17, wherein [[a]] the mean and [[a]] the standard deviation of the normal distribution are adjusted based at least in part on fluid flowrate.

Claim 22 should be:
22.  The one or more computer-readable media of claim 17, wherein [[a]] the mean and [[a]] the standard deviation of the normal distribution are adjusted based at least in part on fluid flowrate variability.

Add claim 23:
23.  (New) The method of claim 1, wherein the mean and the standard deviation of the normal distribution are adjusted based at least in part on fluid flowrate.




24. (New) The method of claim 1, wherein the mean and the standard deviation of the normal distribution are adjusted based at least in part on fluid flowrate variability.

Add claim 25:
25. (New) The metering device of claim 11, wherein the processor is additionally configured to perform actions comprising:
adjusting the mean and the standard deviation of the normal distribution based at least in part on fluid flowrate.

Add claim 26:
26. (New) The metering device of claim 11, wherein the processor is additionally configured to perform actions comprising:
adjusting the mean and the standard deviation of the normal distribution based at least in part on fluid flowrate variability.

Fees
Since the total number of claims is now 23, and the amount previously paid for was 22, Applicant’s representative authorized the office to charge Deposit Account Number 12-0769 for the additional dependent claim (per the authorization filed 08-26-2021, and per the telephone interview conducted with David Thompson on 01-18-2022).

Allowable Subject Matter
Claims 1-3, 6-17, and 19-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knowlton (U.S. Patent 3,703,727) discloses that generating a random number according to a normal distribution is well known in the art (col. 1, lines 10-24).
Simon et al. (U.S. Pub. 2006/0020647) discloses generating a random number according to a normal distribution, and adjusting/controlling the mean and standard deviation of the normal distribution (see pars. [0013] and [0017]-[0018], however the adjustment is not tied a flow rate or flow variability).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852